United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 2, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-60432
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JESSICA HARRIS,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                    USDC No. 2:04-CR-179-ALL
                      --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Jessica Harris appeals from her conviction following a jury

trial for assaulting a United States Postal Inspector with a

deadly weapon and resisting arrest by a United States Postal

Inspector, in violation of 18 U.S.C. § 111.   Harris argues that a

comment by the district court at the conclusion of her testimony

was prejudicial and denied her a fair trial because it indicated

to the jury that the court disbelieved her.

     Harris correctly concedes that because she did not object to

the district court’s comment during trial review on appeal is

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-60432
                                  -2-

limited to plain error.     See United States v. Saenz, 134 F.3d

697, 701 (5th Cir. 1998).    To demonstrate plain error the

appellant must show the following factors: (1) there is an error,

(2) that is clear or obvious, and (3) that affects her

substantial rights.    United States v. Olano, 507 U.S. 725, 731-37

(1993).   If these factors are established, the decision to

correct the forfeited error is within the sound discretion of the

court, and the court will not exercise that discretion unless the

error seriously affects the fairness, integrity, or public

reputation of judicial proceedings.     Id. at 735-36.

     The district court’s comment was an isolated remark that was

not made during Harris’s testimony nor specifically directed at

Harris.   It was immediately followed by expert testimony for the

defense and rebuttal evidence from the Government, which

contradicted Harris’s defense.    Further, the district court

properly instructed the jury to disregard any comments that it

may have made during trial as implying that the court had any

opinion concerning the issues involved.     Jurors are presumed to

follow their instructions.     United States v. Wyly, 193 F.3d 289,

299 (5th Cir. 1999).   Based on the totality of the circumstances,

the evidence at trial, and the curative instruction, Harris fails

to show that the remark was sufficiently prejudicial that it

deprived her of a fair trial; she thus fails to show reversible

plain error.   See Saenz, 134 F.3d at 701; see also Rodriguez v.

Riddell Sports, Inc., 242 F.3d 567, 579-80 (5th Cir. 2001).
            No. 06-60432
                 -3-

AFFIRMED.